Citation Nr: 0322193	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for loss of teeth.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for loss of 
teeth.




REMAND

The Board regrets that a remand is necessary in this case.  
In March 2003, the Board requested that the veteran be 
examined in connection with his claim for service connection 
for loss of teeth.  An examination was done in June 2003.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently issued a decision in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), which determined that the 
regulation that allows the Board to develop claims, which 
includes having the veteran undergo an examination, 38 C.F.R. 
§ 19.9(a)(2) (2002), was invalid.  Specifically, the Federal 
Circuit stated that this regulation allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration without having to obtain a waiver from the 
claimant, which was contrary to 38 U.S.C. § 7104(a).

In this case, the Board had the veteran undergo a VA 
examination in June 2003 in connection with his claim in 
conformity with the regulation that allows the Board to 
develop evidence.  Based upon the holding in Disabled 
American Veterans, the Board cannot consider the examination 
report in its adjudication of the veteran's claim without the 
RO having first considered the examination report, as there 
is no waiver from the veteran. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the claim 
for entitlement to service connection for 
loss of teeth.  The RO is free to do any 
additional development it finds 
necessary.  If the benefit remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the veteran's 
VA claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided during the pendency of the 
appeal, considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


